DETAILED ACTION
Allowable Subject Matter
Claim(s) 1, 3, 8, 10, 21, and 23 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches a method comprising: computing a first temporal distance between a current picture and a first reference picture; computing a second temporal distance between the current picture and a second reference picture; determining a minimum temporal distance value as a lesser of the first temporal distance and the second temporal distance; comparing the minimum temporal distance value with a preselected temporal distance value; determining the at least one motion estimation parameter based on the current picture; and estimating a motion associated with a subsequent picture based on the at least one motion estimation parameter. However, the closest prior art does not teach in response to the minimum temporal distance value being less than or equal to the preselected temporal distance value, selecting the current picture for determining at least one motion estimation parameter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487